Jy Ease 2: :19-ev-60877: -BJR Document? Filed 05/06/19 Page 1 of 2

¥

   
 

AO Re. 06712) Suiina

 

 

‘Western District of Washington

Mass Enginediéd Desigii, the:

 

Plainttion
Me:

Atdec Distribution. USA Pty Lid.

‘CHL ASHOW NO, 2219-69-00677-BIR

 

Defendants)

SUMMONS IN’A OIVIL ACTION

  
   

‘To! (Dijendani’s naiie anit adaiess) Atte DistibutiON USA Ply Lt
gists: gen waw Registered Agents, inc.
4420 Sth Ave., Suite 3400
Seatle; WA. 98101-4010

A lawsuit has been filed against you:

  

wader’ Reale D2 of
ntiff or plaintiff's attorney,

   
 

whose nameand address are:

Phone: 831-607-0229
Email: nick@ranallolawoffice.com

    

I 1" ail to respond, judgment by default will bs sintered:
You alsoumust file: youranswetor motion withthe: couri,

Date: 05/07/2019

 
Ease 2:19-cy-60877-BIR Besument4 Filed 05/96/29 Page 2 of 2

    

1 — = itn

  
 

(ThIS-Séélion Should not be fle with the ni iadiinéa. by Fed: RL Civ. PA)

This summons for Gumeofindividualandtite tam) — AT DEC -pISTeLEvTiN/ USA LIU C7.
wasteceived bymeon (ue 6/7/2g)4 oe ‘

{1 Lpersonally:served the summons en the individual at piace).

 

on iftcie) 5 or

 

[left the summonsat the iealy i

 

pe wpititn —— age: acai pe wihto: fesides thére,

mnie ad ritiind + bi to Bie individual's last known address: or

| oe — SP#W KESISTELED AZAITS, (Ut-

is 1 served the:summmons on (namie of inetivitued) ANDES. SCY U MEL Chez) y Who.is.
designated: a law to-accept service of process on vor Of (vame-of organization). Atae ASL, BLT
Gah PTY AD. LON ‘wna 5/ ; 7
‘) I returned the summons mexeculed because : or

 

 

 

 

1 Other dpecisie

My feesateS Coa _ tertiiveland’s 5.00 forservices fora torlors. “Bog

eps aceitnhainnwantannnbiingiiniienr awnbanennny

 

 

Dates S57 . "Vdeof, ky Leable

rvs signatire

Mb hl hl. SPRNRML f PUMAES. LUE,

Printed mimeand tile

KCWT PROCESS SERVICES
P. 0. BOX 4623
_.... SPANAWAY, WA 98387
‘Server's address BUS: (25a) 565.4579

Additional information regarding attempted sbeviees ete:
